 1
 2
 3
 4                                UNITED STATES DISTRICT COURT
 5                                       DISTRICT OF NEVADA
 6                                                     ***
 7   BANK OF AMERICA, N.A.,                                    Case No. 2:16-cv-0535-KJD-NJK
 8                                                Plaintiff,                   ORDER
 9           v.
10   SAGECREEK HOMEOWNERS
     ASSOCIATION, et al.,
11
                                            Defendants.
12
            Before the Court is Bank of America’s court-ordered Status Report (#63). On July 24,
13
     2019, the Court granted summary judgment in favor of Bank of America on its claims against
14
     defendants SFR Investments Pool 1, LLC and against Erik and Lauralee Novy. In that order, the
15
     Court quieted title in the bank and found that any interest SFR Investments Pool 1 claimed in
16
     1063 Country Skies Avenue, Las Vegas, Nevada, it took subject to Bank of America’s first deed
17
     of trust. The order did not dispose of Bank of America’s remaining wrongful foreclosure and
18
     breach of NRS § 116 claims against defendants Sagecreek Homeowners Association and
19
     Absolute Collection Services. And so, the Court directed Bank of America to file a status report
20
     as to its claims against those defendants.
21
            Bank of America has filed its status report (#63). In it, the bank informed the Court that it
22
     does not intend to pursue its claims against Sagecreek or Absolute Collection Services “so long
23
     as the court’s judgment [that] the deed of trust survived the foreclosure sale is not reversed on
24
     appeal.” (#63 at 1). To that end, Bank of America requests that the Court dismiss its wrongful
25
     foreclosure and breach of NRS § 116 claims as moot so that it may pursue those claims in the
26
     event this Court’s order is disturbed on appeal.
27
            Given that Bank of America would only pursue its wrongful foreclosure and breach of
28
 1   NRS § 116 claims if its quiet title claim failed, the Court dismisses them as alternative claims.
 2   Because the Court has quieted title in Bank of America, the Court finds that the bank’s wrongful
 3   foreclosure and breach of NRS § 116 claims against Sagecreek Homeowners Association and
 4   Absolute Collection Services are moot.
 5          Accordingly, IT IS HEREBY ORDERED that Bank of America’s wrongful foreclosure
 6   and breach of NRS § 116 claims against Sagecreek Homeowners Association and Absolute
 7   Collection Services are DISMISSED AS MOOT.
 8   Dated this 16th day of August, 2019.
 9
10                                                  _____________________________
                                                    Kent J. Dawson
11                                                  United States District Judge
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                                     -2-
